Exhibit 10.1

[Grant Date]

[Grantee Name]

[Grantee Address]

Dear [Grantee Name]:

Pursuant to the NTELOS Holdings Corp. Amended and Restated Equity Incentive Plan
(the “Plan”), the Plan’s administrative committee (the “Committee”) hereby
grants [            ] shares of Restricted Stock, par value $.01 (“Award”). This
Award is subject to the applicable terms and conditions of the Plan, which are
incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company and its Subsidiaries, your
Award will fully vest and become non-forfeitable as of [    ] (“Vesting Date”).

The following enhanced vesting provisions shall also apply to your Award shares
in the event your employment with the Company and its Subsidiaries terminates
under the circumstances described below before your Award shares become vested.

 

  •  

In the event the Company terminates your employment with the Company and its
Subsidiaries involuntarily and without Cause in contemplation of or within nine
(9) months after a Change in Control, as defined in the Plan, then your entire
Award will fully vest and become non-forfeitable immediately prior to your
Termination Date. Your employment will be considered to have been terminated “in
contemplation of” a Change in Control only if the Company makes a public
announcement or files a report or proxy statement with the Securities and
Exchange Commission disclosing a transaction or series of transactions which, if
completed, would constitute a Change in Control and your employment is
terminated by the Company without Cause during the period beginning with such
announcement or filing and ending on the earlier of (x) the date that the Board,
acting in good faith, adopts a resolution stating that the transaction or series
of transactions have been abandoned or (y) the date that such transaction or
series of transactions are completed. You will not be entitled to receive this
enhanced vesting if your employment terminates on account of your death,
disability, retirement, termination by the Company for Cause or your voluntary
resignation for whatever reason.

 

  •  

In the event the Company terminates your employment with the Company and its
Subsidiaries involuntarily and without Cause other than in contemplation of or
within nine (9) months after a Change in Control, as defined in the Plan, then
your Award will fully vest and become non-forfeitable immediately prior to your
Termination Date with respect to 25% of your Award shares for each full year of
your continued employment with the Company and its Subsidiaries subsequent to
the date of this grant. You will not be entitled to receive this enhanced
vesting if your employment terminates on account of your death, disability,
retirement, termination by the Company for Cause or your voluntary resignation
for whatever reason.



--------------------------------------------------------------------------------

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formulas, inventions and know-how;
(i) personnel information; (j) legal advice and strategies; and (k) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a Competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts. Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.

Other

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange.



--------------------------------------------------------------------------------

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Human Resources
Director, designating your approval of this letter. This acknowledgement must be
returned within thirty (30) days; otherwise, the Award will lapse and become
null and void. Your signature will also acknowledge that you have received and
reviewed the Plan and that you agree to be bound by the applicable terms of this
letter and the Plan.

 

Very truly yours,

NTELOS HOLDINGS CORP.

By:  

 

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 